Citation Nr: 0218164	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  99-17 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder condition.

2.  Entitlement to service connection for a bilateral knee 
condition.

3.  Entitlement to service connection for a bilateral 
ankle condition.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for a jaw disorder.

6.  Entitlement to service connection for residuals of 
injury to the third distal finger, right hand.

7.  Entitlement to service connection for shin splints.

8.  Entitlement to service connection for chronic sinus 
infection.


REPRESENTATION

Veteran represented by:	Cindy B. Smith, Attorney at 
Law


ATTORNEY FOR THE BOARD

K.B. Conner, Counsel


INTRODUCTION

The veteran had active military service from July 1979 to 
January 1987.  This matter originally came to the Board of 
Veterans' Appeals (Board) from a January 1999 decision of 
the Department of Veterans Affairs (VA) Los Angeles 
Regional Office (RO), which denied service connection for 
a shoulder condition, a bilateral knee condition, a 
bilateral ankle condition, hearing loss, a jaw disorder, 
residuals of injury to the third distal finger of the 
right hand, a back disorder, shin splints, and a chronic 
sinus infection.

The veteran duly appealed and in February 2001, the Board 
denied service connection for a bilateral shoulder 
condition, a back disorder, and residuals of injury to the 
third distal finger of the right hand.  The remaining 
issues were remanded to the RO for additional development 
of the evidence.

The veteran then appealed the Board's adverse decision to 
the U.S. Court of Appeals for Veterans Claims.  While the 
case was pending at the Court, in May 2002, the veteran's 
attorney and a representative of the VA Office of General 
Counsel, on behalf of the Secretary, filed a Joint Motion 
for Partial Remand and Partial Termination and to Stay 
Further Proceedings.  By May 2002 Order, the Court granted 
the motion, vacated that portion of the Board's February 
2001 decision which denied service connection for a 
bilateral shoulder condition and residuals of injury to 
the third distal finger of the right hand, and remanded 
those issues for development and readjudication consistent 
with the May 2002 Joint Motion.  

In the May 2002 Joint Motion, the veteran withdrew his 
appeal on the issue of service connection for a back 
disorder.  Accordingly, that issue is no longer within the 
Board's jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 
528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) 
(the Board is without the authority to proceed on an issue 
if the veteran indicates that consideration of that issue 
should cease); see also 38 C.F.R. § 20.204 (2002).  


REMAND

In the May 2002 Joint Motion, the parties agreed that VA 
had failed to obtain a medical opinion as to the etiology 
of the veteran's claimed bilateral shoulder and right hand 
disabilities, as required by 38 U.S.C.A. § 5103A(d) (West 
Supp. 2002).  Thus, remedial additional action is required 
with respect to these issues.

In addition, because the veteran's claims folder was 
located at the Court for purposes of considering his 
appeal of the bilateral shoulder and right hand disability 
issues, the RO has not yet had the opportunity to complete 
the Remand actions specified by the Board in its February 
2001 decision regarding the remaining issues on appeal.  
Thus, these actions must now be completed.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Therefore, to ensure that the VA has met its duty to 
assist the veteran in developing the facts pertinent to 
the claim and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following:

1.  The RO should complete the actions 
specified by the Board in its February 
2001 Remand.  

2.  In addition, the RO should schedule 
the veteran for VA medical examination 
for the purpose of obtaining an opinion 
as to the etiology of any current 
bilateral shoulder and right 
hand/finger disability.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the medical examination.  The examiner 
should be requested to provide an 
opinion as to the diagnosis of any 
bilateral shoulder and right 
hand/finger disability found on 
examination, as well as whether it is 
at least as likely as not that any such 
disability is causally related to the 
veteran's active service or any 
incident therein, as distinguished from 
any post-service injury or other cause.  
A complete rationale for all opinions 
expressed by the examiner should be 
provided.

3.  The RO should then review the 
claims files to ensure that all 
development requested above has been 
completed.  In particular, the RO 
should review the requested medical 
reports to ensure they are responsive 
to and in complete compliance with this 
remand.  If they are not, remedial 
action should be taken.  See Stegall, 
supra.  Also, the RO must ensure that 
all notification action required by the 
Veterans Claims Assistance Act of 2000 
is complete.  

If the benefits sought on appeal remain denied, the 
veteran and his attorney should be provided an appropriate 
Supplemental Statement of the Case and an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board.  

The veteran has the right to submit additional evidence 
and argument on the matters remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled expeditiously.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling 
of all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.



		
	A.J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature 
of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2).


